       Case 1: 17-cv-06024-RA-SLC Document 157 Filed 02/05/20 Page 1 of 2

                                                                  THE PORT AUTHORm OF NY & NJ
                                                                  Law Department



February 5, 2020
                                                                  ~t~1f;;{&Er~o ENDOHStD
                                                                                     LJSDC-SDNY
VIAECF                                                                               DOCUMENT
Hon. Ronnie Abrams
United States District Judge                                                         ELECTR0'.\1ICALLY FILED
Daniel Patrick Moynihan United States Courthouse                                     DOC#:
500 Pearl St.                                                                    I                   _y,_/_rO_
                                                                                     f)\TE F-,,L-E-D:-'J-'-,../
New York, NY 10007-1312

       Re:     Brannon v. Delta Airlines, Inc., Rebecca Bernandin, Corie Nichols
               Posie, and The Port Authority of the State of New York and New Jersey
               Case No.: 17 CV 6024 (RA)(SLC)

Dear Judge Abrams:

The Port Authority of New York and New Jersey (the "Port Authority) respectfully requests that
this Court enter an order dismissing its crossclaims against defendants Delta Air Lines, Inc. (i/s/h/a
Delta Airlines, Inc.), Rebecca Bernardin (i/s/h/a Rebecca Bernandin), and Corie Nichols Posey
(i/s/h/a Corie Nichols Posie) (collectively "Delta Defendants") for common law indemnification
(the first crossclaim) and contribution (the second crossclaim) under Fed R. Civ. P. 41 (a)(2). Delta
Defendants consent to this request. Accordingly, no further action from this Court is sought by
the Port Authority on these claims.

The reason for this request is that Plaintiff Ralph Brannon did not respond to the Port Authority's
request for a stipulation dismissing the crossclaims against the Delta Defendants under Fed R. Civ.
P. 41(a)(1)(A)(ii).

                                               Respectfully submitted,

                                               PORT AUTHORITY LAW DEPARTMENT


                                                      /
                                                          ,/;/; ,/'"'
                                                           /   / :,/
                                                                           '""
                                                                          // . /<
                                               By:     .   j    .e'   :~;
                                                     Allen F:-Acosta, Esq. (AA0815)
                                                     Attorneys for Defendant
                                                     THE PORT AUTHORITY OF NEW YORK
                                                     AND NEW JERSEY
                                                     4 World Trade Center, 24th Floor
                                                     New York, New York 10007
        Case 1: 17-cv-06024-RA-SLC Document 157 Filed 02/05/20 Page 2 of 2



                                                              THE PORT AUTHORffY OF NY & NJ

Copy:

        VIAECF

        Michael Maragoudakis, Esq.
        MARTINEZ & RITORTO, P.C.
        Attorneys for Defendants Delta Airlines, Inc. (Delta), Rebecca Bernandin and
        Corie Nichols
        30 Wall Street, 8th Floor
        New York, New York 10005

        Ralph Brannon, Esq.
        Plaintiff, Pro Se
        111-113 West 137th Street-Apt.2A
        New York, New York 10030



Application granted. The Court dismisses the Port Authority's cross-
claim against Delta pursuant to Federal Rule of Civil Procedure
41 (a)(2). The Clerk of Court is respectfully directed to mail a copy
of this Order to Plaintiff, and to close the case.

                                               (
SO ORDERED.
                                               ,\
                                                ' ~
                                                              ___,
